DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim et al. (US 20140204293) .

    PNG
    media_image1.png
    470
    410
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    387
    431
    media_image2.png
    Greyscale

Regard to claim 18, Kim et al. disclose a display panel, comprising: 
a first substrate 111 including 
an active area [a display area with a plurality of gate lines, a plurality of data lines, and a plurality of pixels [0047]] and 
a peripheral area [a non-display area of the upper substrate 111 with a plurality of pad regions, and a gate driving circuit [0048]] outside the active area; 
a plurality of pixel structures disposed on the active area of the first substrate [0047]; 
a second substrate 113 disposed opposite to the first substrate; 
a display medium [the lower substrate 111 and the upper substrate 113 confronting each other are bonded to each other with a liquid crystal layer interposed therebetween
a first sealant disposed between the first substrate and the second substrate and located on the peripheral area of the first substrate[the lower substrate 111 and the upper substrate 113 confronting each other are bonded to each other with a liquid crystal layer interposed therebetween, therefore, there is inherently a first sealant disposed between the first substrate and the second substrate and located on the peripheral area of the first substrate]; and 
a second sealant [a panel protection member 119] disposed on a side wall of the first substrate and a side wall of the second substrate [The panel protection member 119 formed of silicon-based or ultraviolet (UV) curing sealant (or resin).  In consideration of tack time, it is preferable that the panel protection member 119 be formed of UV curing sealant.  Also, the panel protection member 119 may be colored (for example, blue, red, bluish green or black), but is not limited to these colors.  Preferably, the panel protection member 119 is formed of colored resin or light-shielding resin so as to prevent the light leakage at the side faces of the upper and lower substrates [0060]];
wherein 
the second sealant 119 includes a convex surface overlapped with the side wall of the first substrate and the side wall of the second substrate, and 
the side wall of the first substrate 111 is substantially aligned with the side wall of the second substrate 113.  

Regard to claim 19, Kim et al. disclose in Fig. 4 the display panel, wherein the side wall of the first substrate and the side wall of the second substrate are rough surfaces.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140204293) in view of Cho et al. (KR2020127619).

    PNG
    media_image2.png
    387
    431
    media_image2.png
    Greyscale

Regard to claim 1, Kim et al. disclose a display panel, comprising: 
a first substrate 111 including 
an active area [a display area with a plurality of gate lines, a plurality of data lines, and a plurality of pixels [0047]] and 
a peripheral area [a non-display area of the upper substrate 111 with a plurality of pad regions, and a gate driving circuit [0048]] outside the active area; 
a plurality of pixel structures disposed on the active area of the first substrate [0047]; 
a second substrate 113 disposed opposite to the first substrate; 
a display medium [the lower substrate 111 and the upper substrate 113 confronting each other are bonded to each other with a liquid crystal layer interposed therebetween] disposed between the first substrate and the second substrate; 
a first sealant disposed between the first substrate and the second substrate and located on the peripheral area of the first substrate[the lower substrate 111 and the upper substrate 113 confronting each other are bonded to each other with a liquid crystal layer interposed therebetween, therefore, there is inherently a first sealant disposed between the first substrate and the second substrate and located on the peripheral area of the first substrate]; and 
a second sealant [a panel protection member 119] disposed on a side wall of the first substrate and a side wall of the second substrate [The panel protection member 119 formed of silicon-based or ultraviolet (UV) curing sealant (or resin).  In consideration of tack time, it is preferable that the panel protection member 119 be formed of UV curing sealant.  Also, the panel protection member 119 may be colored (for example, blue, red, bluish green or black), but is not limited to these colors.  Preferably, the panel protection member 119 is formed of colored resin or light-shielding resin so as to prevent the light leakage at the side faces of the upper and lower substrates [0060]];
wherein 
the second sealant 119  includes a convex surface overlapped with the side wall of the first substrate and the side wall of the second substrate. 

Kim et al. fail to disclose the display panel, wherein an optical density of the second sealant is greater than or equal to 0.68.  

Cho et al. teach the display panel comprising a first sealant 13 disposed between the first substrate 11 and the second substrate 12 and located on the peripheral area of the first substrate and a second sealant 20 disposed on a side wall of the first substrate and a side wall of the second substrate, wherein an optical density of the second sealant is in a range of 1.5-1.7 [0011], which is greater than or equal to 0.68 for preventing the light leakage [0011].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the display panel as Kim et al. disclosed with an optical density of the second sealant greater than or equal to 0.68 for preventing the light leakage [0011] as Cho et al. taught.

Claim 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140204293) in view of Chen et al. (US 20200124787).

Regard to claim 1, Kim et al. disclose a display panel, comprising: 
a first substrate 111 including 
an active area [a display area with a plurality of gate lines, a plurality of data lines, and a plurality of pixels [0047]] and 
a peripheral area [a non-display area of the upper substrate 111 with a plurality of pad regions, and a gate driving circuit [0048]] outside the active area; 
a plurality of pixel structures disposed on the active area of the first substrate [0047]; 
a second substrate 113 disposed opposite to the first substrate; 
a display medium [the lower substrate 111 and the upper substrate 113 confronting each other are bonded to each other with a liquid crystal layer interposed therebetween] disposed between the first substrate and the second substrate; 
a first sealant disposed between the first substrate and the second substrate and located on the peripheral area of the first substrate[the lower substrate 111 and the upper substrate 113 confronting each other are bonded to each other with a liquid crystal layer interposed therebetween, therefore, there is inherently a first sealant disposed between the first substrate and the second substrate and located on the peripheral area of the first substrate]; and 
a second sealant [a panel protection member 119] disposed on a side wall of the first substrate and a side wall of the second substrate [The panel protection member 119 formed of silicon-based or ultraviolet (UV) curing sealant (or resin).  In consideration of tack time, it is preferable that the panel protection member 119 be formed of UV curing sealant.  Also, the panel protection member 119 may be colored (for example, blue, red, bluish green or black), but is not limited to these colors.  Preferably, the panel protection member 119 is formed of colored resin or light-shielding resin so as to prevent the light leakage at the side faces of the upper and lower substrates [0060]];
wherein 
the second sealant 119 includes a convex surface overlapped with the side wall of the first substrate and the side wall of the second substrate. 

Kim et al. fail to disclose the display panel, wherein an optical density of the second sealant is greater than or equal to 0.68, wherein the side wall of the first substrate is substantially aligned with the side wall of the second substrate (claim 16).  


    PNG
    media_image3.png
    261
    421
    media_image3.png
    Greyscale

 wherein transmittance of the first adhesive layer 3 ranges from 0% to 1% [with transmittance is 0.1 has an optical density of the second sealant is -log10(transmittance)= 1.0 greater than or equal to 0.68],  wherein the side wall of the first substrate is substantially aligned with the side wall of the second substrate.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the display panel as Kim et al. disclosed with the side wall of the first substrate substantially aligned with the side wall of the second substrate for providing a display device which comes with an adhesive layer and thereby are conducive to simple processes, narrow border designs, and or thinning [0006] as Chen et al. taught.

3.	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140204293) in view of Cho et al. (KR2020127619) [or Chen et al. (US 20200124787)] as applied to claim 1 in further view of Moon et al. (US 20190204661).

Kim et al. fail to disclose the features of claims 13-16.

    PNG
    media_image4.png
    126
    359
    media_image4.png
    Greyscale

Regard to claim 13, Moon et al. teach the display panel further comprising: 
a first polarizer 130 disposed on the first substrate 111, wherein 
the first substrate 111 is located between the display medium and the first polarizer 130 (inherently between the substrates 111 and 112), and 
the first polarizer 130 includes a protruding portion beyond the first substrate; 
a second polarizer 140 disposed on the second substrate 112, wherein 
the second substrate 112 is located between the second polarizer 140 and the display medium (inherently between the substrates 111 and 112), and 
the second polarizer 140 includes a protruding portion beyond the second substrate 112; 
wherein at least a portion of the second sealant 140 is disposed in a space defined by the protruding portion of the first polarizer, the side wall of the first substrate, the side wall of the second substrate, and the protruding portion of the second polarizer.

Regard to claims 14 and 16, Moon et al. teach the display panel, wherein the side wall of the first substrate is substantially aligned with the side wall of the second substrate (see Fig. 9).  

Regard to claim 15, Moon et al. teach (Fig. 7) the display panel, wherein the protruding portion of the first polarizer is beyond the protruding portion of the second polarizer.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the display panel as Kim et al. disclosed with the features of claims 13-16 for reduced bezel width and including a display panel having an edge portion with increased strength [0007].

3.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140204293) in view of Momose (JP 2010139656).

Kim et al. disclose the display panel, wherein 
the first substrate 3 includes a carrying surface, and 
the pixel structures are disposed on the carrying surface; 
a junction is present between the side wall and the carrying surface of the first substrate; and 
Kim et al. fail to disclose the display panel, wherein the first substrate includes a carrying surface, and the side wall of the first substrate and the side wall of the second substrate have stripes inclined relative to the junction.  


    PNG
    media_image5.png
    172
    717
    media_image5.png
    Greyscale

Momose teaches the display panel, wherein 
the first substrate 3 includes a carrying surface, and 
the side wall of the first substrate 3 and the side wall of the second substrate 2 have stripes inclined relative to the junction.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the display panel as Kim et al. disclosed with the first substrate including a carrying surface, and the side wall of the first substrate and the side wall of the second substrate having stripes inclined relative to the junction for making bonded substrates slim more appropriately in manufacturing a liquid crystal display as Momose taught.  

Allowable Subject Matter
Claims 2-12, 17, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 is allowed since there is no prior teaches the display panel further comprising: 
at least one light-blocking pattern, wherein the peripheral area of the first substrate includes a protruding portion beyond the second substrate, 
the at least one light-blocking pattern is disposed on the protruding portion of the first substrate, and 
the second sealant is disposed between the at least one light-blocking pattern and the second substrate.  
Claims 3-12 are allowed since they are depend on the allowed claim 2.



Claims 17 and 21 are allowed since there is no prior teaches the display panel further comprising:
a plurality of data lines disposed on the first substrate and arranged in a first direction; 
a plurality of gate lines disposed on the first substrate and arranged in a second direction, wherein the first direction intersects the second direction, and 
each of the pixel structures is electrically connected to one corresponding data line and one corresponding gate line; and 
a plurality of transfer lines disposed on the first substrate and arranged in the first direction, wherein the transfer lines are electrically connected to the gate lines.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 20200272010) discloses a pixel array substrate including the data lines are disposed on the substrate and arranged in a first direction, the gate lines are disposed on the substrate and arranged in a second direction interlaced with the first direction and the transfer lines are arranged in the first direction and electrically connected to the gate lines, respectively.  However, Lee et al. have the same assignee “Au Optronics Corporation” with the instant application.
Togashi et al. (US 20100214521) discloses the liquid crystal penal 100 shown in FIG. 1 including a liquid crystal cell 110, a first polarizer 130 disposed on the upper surface of the liquid crystal cell 110 includes a sealing member 119, a first adhesive layer 132 for fixing the first polarizer 130, a second polarizer 131 disposed on the lower surface of the liquid crystal cell 110, a second adhesive layer 133 for fixing the second 
Yu (US 20210191188) discloses a liquid crystal display panel comprising a thin film transistor substrate 20, a color filter substrate 10, an upper polarizer 60 disposed on an outside of the color filter substrate 10, a lower polarizer 70 disposed on an outside of the thin film transistor substrate 20, and a frame sealant 40 and a light shielding adhesive layer 50 is disposed on a side surface of the color filter substrate and is connected securely to the color filter substrate, the thin film transistor substrate, and the upper polarizer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871